Citation Nr: 1105877	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-04 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for sacroiliitis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from November 1986 to 
November 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in March 2007, a statement of the 
case was issued in January 2009, and a substantive appeal was 
received in January 2009.   A Board hearing at the local RO was 
held in September 2010.   

Although it appears that in the initial grant of service 
connection, the RO considered the Veteran's left hip 
symptomatology when rating his service-connected 
sacroiliitis, in a July 2010 statement, the Veteran's 
representative appears to assert that the Veteran is 
seeking service connection for a separate bilateral hip 
disability.  Accordingly, as this issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over it and it is 
referred to the AOJ for clarification and appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking a rating in excess of 20 percent for his 
service-connected sacroiliitis.  By way of background, the 
Veteran filed his current claim for an increased rating in 
December 2005.  Subsequently, in support of his claim, the 
Veteran submitted private treatment records showing complaints of 
continuing back pain as well as a diagnosis of a L5-S1 herniated 
nucleus pulposis (HNP) and findings of lumbar radiculopathy.  In 
November 2006, the Veteran underwent a L4-S1 posterolateral spine 
fusion for degenerative disk disease.  

Prior to the surgery, he was afforded a VA examination in May 
2006.  The examiner diagnosed chronic low back pain degenerative 
joint disease of the lumbar spine.  Importantly, in an addendum 
in December 2006, another examiner determined that the symptoms 
of sacroiliitis and L5-S1 HNP could not be reasonably separated 
and the only way to differentiate would be to inject the S1 joint 
with Lidocaine.  Based on review of the claims file, it does not 
appear that this procedure was done.  Nevertheless, in a February 
2007 rating decision, the RO granted a 20 percent disability 
rating, effective the date of claim, and in consideration of the 
addendum, appeared to contemplate all of the Veteran's low back 
symptomatology in the assigned disability rating.  Moreover, 
subsequently in a February 2009 rating decision, the RO assigned 
a temporary total evaluation of 100 percent based on surgical 
treatment necessitating convalescence from November 1, 2006 to 
January 1, 2007, and then continued the 20 percent disability 
rating thereafter, pending a VA examination.  Importantly, the RO 
indicated that although the current back disability had been 
diagnosed as discogenic, it appeared to be the same lumbosacral 
pain that the Veteran had experienced since service.  In other 
words, the RO has attributed the Veteran's degenerative disk 
disease to service.    

Subsequently, the Veteran was afforded another VA examination in 
March 2009.  However, for the reasons discussed in more detail 
below, the Board determines that this examination is insufficient 
for rating purposes.  Initially, the examiner did not have to the 
claims file to review in conjunction with the examination.  
Further, the examiner performed range of motion testing and 
opined that the Veteran suffered from pain, fatigue, possible 
lack of endurance and weakness.  However, despite the prior 
opinion which indicated that the symptomatology could not be 
differentiated and the subsequent findings by the RO, the 
examiner attributed these symptoms do the Veteran's lumbar 
spine/diskogenic pain condition as opposed to his sacroiliitis.  

He then provided that to express any additional limitation in 
degrees would be mere speculation.  He also indicated that he was 
unable to express any additional limitation during flare-ups as 
it would be resorting to mere speculation.  However, the Board 
must be able to evaluate the Veteran's low back disability under 
DeLuca v. Brown, 8 Vet.App. 202 (1995), and 38 C.F.R. §§ 4.40, 
4.45, which allows for consideration of functional loss due to 
pain, weakness, excess fatigability and incoordination causing 
additional disability beyond that reflected on range of motion 
measurements.  Further, recent case law has found that a VA 
examination is insufficient if it fails to provide a clear 
rationale or explanation for the opinions expressed.  Moreover, 
if an opinion cannot be made without resorting to mere 
speculation, the examiner must provide a rationale or reason for 
this finding as well.   See Jones v. Shinseki, 23 Vet. App. 382, 
389 (2010) (recognizing legitimacy of inconclusive medical 
opinion when "time for obtaining other information has passed" 
and opinion is based on all "procurable and assembled data"), 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two); see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (stating that a medical opinion must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions).  

Moreover, despite findings of decreased lower extremity strength 
found on examination and prior objective findings of 
radiculopathy, the examiner also failed to offer an opinion as to 
whether the Veteran suffered from any associated neurological 
abnormality of the lower extremities.  As he did not review the 
claims file, it is apparent that he was unaware of the previous 
private treatment records that showed a diagnosis of lumbar 
radiculopathy.  Significantly, it does not appear that the 
Veteran had been afforded an electromyogram and nerve conduction 
study (EMG/NCS) concerning any possible associated neurological 
abnormality.  See 38 C.F.R. § 4.71a, Diagnostic Code 5236, Note 1 
(Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment or radiculopathy, 
are to be evaluated separately). 

Thus, given the deficiencies described above, the Board must find 
that the most recent VA examination is insufficient for rating 
purposes and the Veteran should be afforded another VA 
examination to assess the severity of the Veteran's low back 
disability and any associated neurological abnormalities.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination to ascertain the severity of 
his service-connected low back disability 
and any associated neurological 
abnormalities.  Any and all indicated 
evaluations, studies, and tests, to include 
an EMG/NCS should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  

The examiner is requested to specify 
whether the Veteran's degenerative disc 
disease has caused any incapacitating 
episodes, defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician, and if so, specify the 
duration of such episodes in the past year.  
The examiner is also requested to specify 
whether the Veteran has radiculopathy of 
the lower extremities and, if so, whether 
it more nearly approximates mild, moderate 
or severe incomplete paralysis of the 
affected nerve.

In accordance with the guidance from the 
Court in DeLuca, the examination report 
should address any weakened movement of the 
lumbar spine, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  If the 
Veteran describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the nature 
and extent of any additional disability 
during a flare-up that fact should be so 
stated along with a rationale for this 
finding.  

A clear rationale for all opinions should 
be provided as well as a discussion of the 
facts and medical principles involved.  
However, if the requested opinion cannot be 
provided without resorting to speculation, 
the examiner should so state and provide a 
clear rationale as to why an opinion cannot 
be provided without resort to speculation.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the Veteran's claims file 
must be made available to the examiner for 
review.

2.  Thereafter, and after any further 
development deemed necessary by the RO/AMC, 
the RO/AMC should review the expanded 
record and determine if  a higher is 
warranted for the service-connected low 
back disability and any associated 
neurological abnormalities.  The Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



